DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 13: “attachment means such as screws, bolts and/or rivets placed between the vortex generating means and the first longitudinally extending edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 11-12 are objected to because of the following informalities: 
Each of claims 11 and 12 recites: “the blade” in line 2. For consistency throughout the claims, applicant is advised to amend to: “ wind turbine blade  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 13-14 
Claim 8 is indefinite because it recites: “the wind turbine blade and/or in the range of”. It is unclear whether the limitation after the and/or is required by the claim. The metes and bounds of the claim is unclear.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10 recites “the distance in range of 2-30mm such as in the range of 7-15mm”. In this instance Applicant has followed a broad range with a narrower exemplary range such that it is unclear as to what effect the narrower limitation has on the claim.
Claim 10 is further indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation range of 2-30mm, and the claim also recites 7-15 mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the vortex generating means".  There is insufficient antecedent basis for this limitation in the claim.
 Regarding claim 14 the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is further indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation range of 500 MPa x mm to 250 GPa x mm, and the claim also recites  1GPa x mm to 100 GPa x mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bech et al. (US 2010/0215494 A1) hereinafter Bech.
Regarding claim 1, Bech teaches a leading edge protection cover (140) (Figs. 2-3; para. 0037) for attachment to a wind turbine blade (110), the wind turbine blade extending longitudinally between a root end and a tip end of the blade (para. 0003) and extensively transverse between a trailing edge and a leading edge,
wherein the protection cover comprises a first and a second longitudinally extending edges (144, 142) and an outer and inner arcuate surfaces extending therebetween (Fig. 3), and the inner arcuate surface is shaped to be attached, in use to an outer surface portion of the wind turbine blade comprising a part of the leading edge with the first longitudinally extending edge being attachable to a suction side of the wind turbine blade (Figs. 2-3), and the protection cover is statically fixed to the wind turbine (Fig. 3),
wherein the protection cover further comprising a number of vortex generating members (154) (Figs. 3-4, para. 0045) positioned on the on the outer arcuate surface of the protection cover along at least a part of the first longitudinally extending edge (Figs. 3-4), and the vortex generating members are formed integrally with the protection cover (note that the vortex generating members a fixed to the protecting cover and do not form a separate structure from the protection cover); and the vortex generating members are positioned on the outer arcuate surface of the protection cover when the 
Regarding claim 7, Bech teaches all the claimed limitations as stated above in claim 1. Bech further teaches the vortex generating members comprise a body of increasing height from the outer arcuate surface in a direction from the leading edge towards the first longitudinally extending edge (Figs. 3-4).
Regarding claim 11, Bech teaches all the claimed limitations as stated above. Bech further teaches a wind turbine blade (110) extending a length between a root end and  a tip (para. 0003; Fig. 1a) and extending a width between a trailing edge and a leading edge (Figs. 1a), the wind turbine comprising an outer surface portion comprising at least a part of the leading edge (Figs. 1a, 2-3), the wind turbine comprising the leading edge protection cover attached to the outer surface portion of the wind turbine blade and with the first longitudinal extending edge being attached to a suction side of the wind turbine blade (Figs. 2-4).
Claims 1 and 11 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gonzalez et al. (US 20160177915 A1) hereinafter Gonzalez.
Regarding claim 1, Gonzalez teaches a leading edge protection cover (1) (Figs. 1-8; para. 0046) for attachment to a wind turbine blade (2), the wind turbine blade extending longitudinally between a root end and a tip end of the blade (Figs. 7-8) and extending transversely between a trailing edge and a leading edge (Figs. 7-8),
wherein the protection cover comprises a first and a second longitudinally extending edges and an outer and inner arcuate surfaces extending therebetween (Gonzalez, annotated FIG. 6 below), and the inner arcuate surface is shaped to be 
wherein the protection cover further comprising a number of vortex generating members (Fig. 6, para. 0056 and Gonzalez, annotated FIG. 6) positioned on the on the outer arcuate surface of the protection cover along at least a part of the first longitudinally extending edge (Fig. 6), and the vortex generating members are formed integrally with the protection cover (note that the vortex generating members are fixed to the protecting cover and do not form a separate structure from the protection cover); and the vortex generating members are positioned on the outer arcuate surface of the protection cover such that they project away from the outer surface portion of the wind turbine blade when the protection cover is attached to the blade (Fig. 6).

    PNG
    media_image1.png
    689
    741
    media_image1.png
    Greyscale

Regarding claim 11, Gonzalez teaches all the claimed limitations as stated above. Bech further teaches a wind turbine blade (2) extending a length between a root end and  a tip (Figs. 7-8) and extending a width between a trailing edge and a leading edge (Figs. 7-8), the wind turbine comprising an outer surface portion comprising at least a part of the leading edge, the wind turbine comprising the leading edge protection cover attached to the outer surface portion of the wind turbine blade and with the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bech.
Bech  teaches all the claimed limitations as stated above in claim 1, but does not appear to explicitly disclose:
the vortex generating members have a maximum height in the range of 0.2-0.7% of a chord length of the wind turbine blade and/or in the range of 2-10mm;
a distance between the vortex generating members and the first longitudinally extending edge in the range of 2-30 mm such as in the range of 7-15 mm. 
However, a careful examination of the specification reveals that no criticality for the specific angle has been shown nor any reason as to why the leading edge protection cover with the vortex generating members of the applicant with the claimed height and distance would operate any different than the vortex generating members of Bech, and Applicant has not disclosed that this design with the specific height and distance provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for:

a distance between the vortex generating members and the first longitudinally extending edge in the range of 2-30 mm such as in the range of 7-15 mm is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the vortex generating members of Bech, and Applicant’s invention, to perform equally well with the height and distance as taught by Bech or the claimed height and distance, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed height and distance with the leading edge protection cover with the vortex generating members of Bech in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.
Gonzalez  teaches all the claimed limitations as stated above in claim 1, but does not appear to explicitly disclose:
the vortex generating members have a maximum height in the range of 0.2-0.7% of a chord length of the wind turbine blade and/or in the range of 2-10mm;
a distance between the vortex generating members and the first longitudinally extending edge in the range of 2-30 mm such as in the range of 7-15 mm. 

 the vortex generating members have a maximum height in the range of 0.2-0.7% of a chord length of the wind turbine blade and/or in the range of 2-10mm;
a distance between the vortex generating members and the first longitudinally extending edge in the range of 2-30 mm such as in the range of 7-15 mm is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the vortex generating members of Gonzalez, and Applicant’s invention, to perform equally well with the height and distance as taught by Gonzalez or the claimed height and distance, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed height and distance with the leading edge protection cover with the vortex generating members of Gonzalez in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 

Claims 2-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bech in view Simpson et al. (US 2011/0315248) hereinafter Simpson.
Regarding claim 2, Bech teaches all the claimed limitations as stated above in claim 1. Bech does not specifically state the vortex generating members comprises a body of tetrahedron-like shape.
However, Simpson teaches a wind turbine blade (6) (Fig. 10, para. 0016). Disposed on an outer surface of the turbine blade are vortex generating members (5) for influencing fluid flow over the surface of the turbine blade, the vortex generating members having a body of a tetrahedron-like shape (para. 0037; Figs. 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bech by making the vortex generating members tetrahedron like shape as taught by Simpson as all claimed parts were known and would have yielded none but an expected result; namely influencing fluid flow over the wind turbine blade by suppressing boundary layer separation on the wind turbine blade (Simpson, para. 0037).
Regarding claim 3, Bech as modified by Simpson teaches all the claimed limitations as stated above in claim 2. Bech as modified by Simpson further teaches the tetrahedron-like shape body comprises a pressure surface, a suction surface and a back surface, wherein the back surface faces towards the first longitudinally extending edge and the pressure surface faces toward the tip end or the root of the blade when the protection cover is attached on the blade (Simpson, Figs. 6-10).
Regarding claim 5, Bech as modified by Simpson teaches all the claimed limitations as stated above in claim 3. Bech as modified by Simpson further teaches 
Regarding claim 6, Bech as modified by Simpson teaches all the claimed limitations as stated above in claim 3. Bech as modified by Simpson further teaches the pressure surface extends substantially perpendicularly to the outer arcuate surface (Simpson, Figs. 6-10).
Claims 2-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Simpson.
Regarding claim 2, Gonzalez teaches all the claimed limitations as stated above in claim 1. Gonzalez does not specifically state the vortex generating members comprises a body of tetrahedron-like shape.
However, Simpson teaches a wind turbine blade (6) (Fig. 10, para. 0016). Disposed on an outer surface of the turbine blade are vortex generating members (5) for influencing fluid flow over the surface of the turbine blade, the vortex generating members having a body of a tetrahedron-like shape (para. 0037; Figs. 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gonzalez by making the vortex generating members tetrahedron like shape as taught by Simpson as all claimed parts were known and would have yielded none but an expected result; namely influencing fluid flow over the wind turbine blade by suppressing boundary layer separation on the wind turbine blade (Simpson, para. 0037).
Regarding claim 3, Gonzalez as modified by Simpson teaches all the claimed limitations as stated above in claim 2. Gonzalez as modified by Simpson further teaches 
Regarding claim 5, Gonzalez as modified by Simpson teaches all the claimed limitations as stated above in claim 3. Gonzalez as modified by Simpson further teaches wherein the back surface extends substantially perpendicularly to the outer arcuate surface (Simpson, Figs. 6-10).
Regarding claim 6, Gonzalez as modified by Simpson teaches all the claimed limitations as stated above in claim 3. Gonzalez as modified by Simpson further teaches the pressure surface extends substantially perpendicularly to the outer arcuate surface (Simpson, Figs. 6-10).
Claims 9, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bech in view of Grife et al. (US 9,039,381 B2) hereinafter Grife.
Regarding claim 9, Bech teaches all the claimed limitations as stated above in claim 1. Bech fails to teach the protective cover is moulded of a flexible plastic material such as a polyurethane and epoxy.
However, Grife teaches a wind turbine blade having a plurality of vortex generating members (24) (Col. 6, lines 47-60; Fig. 2). Grife further discloses that that wind turbine blade and the vortex generating members are moulded of a flexible plastic material such as an epoxy (Col. 6, lines 24-46).
Here is a teaching that is well known in the art to manufacture wind turbine components with moulded flexible plastic material such as epoxy.

Regarding claim 12, Bech teaches all the claimed limitations as stated above in claim 11. Bech fails to teach the protection cover is attached to the outer surface portion of the blade by an adhesive.
However, Grife teaches a wind turbine blade having a plurality of vortex generating members (24) (Col. 6, lines 47-60; Fig. 2). Grife further discloses that the vortex generating members are attached to the outer surface of the wind turbine by an adhesive (para. 0005).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bech by attaching the vortex generating members to the leading edge protection cover with adhesive for the purpose of attaching the vortex generating members to the cover.
Regarding claim 15, Bech teaches all the claimed limitations as stated above in claim 1. Bech further teaches a method of preparing the wind turbine blade extending a length between a root end and a tip end of the blade and extending a width between a trailing edge and a leading edge (Figs. 1a-1b), the wind turbine blade comprising and outer surface portion comprising a part of the leading edge, the method comprising: attaching the leading edge protection cover to the outer surface portion of the wind turbine blade such as to cover the part of the leading edge and such that the vortex generating members are positioned on a suction side of the wind turbine blade (Fig. 2).

However, Grife teaches a wind turbine blade having a plurality of vortex generating members (24) (Col. 6, lines 47-60; Fig. 2). Grife further discloses that that wind turbine blade and the vortex generating members are moulded of a flexible plastic material such as an epoxy (Col. 6, lines 24-46).
Here is a teaching that is well known in the art to manufacture wind turbine components with moulded flexible plastic material such as epoxy.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bech by manufacturing the leading edge the protection cover with moulded flexible plastic material as taught by Grife in order to reduce corrosion.
Regarding claim 16, Bech as modified by Grife teaches all the claimed limitations as stated above in claim 15. Bech as modified by Grife further teaches the leading edge protection cover is moulded in a mould comprising a number of recesses (62) for moulding of the vortex generating members (In Griefe, the mould for moulding the blade comprises the recesses 62) (Griefe, Fig. 6, Col. 6, lines 47-67).
Regarding claim 17, Bech as modified by Grife teaches all the claimed limitations as stated above in claim 15. Bech as modified by Grife further teaches the method steps form parts of a manufacture of the wind turbine blade (Figs. 9-11A, Col. 6, lines 47-67).
Regarding claim 18, Bech as modified by Grife teaches all the claimed limitations as stated above in claim 15. Bech as modified by Grife further teaches the .
Claims 9, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Grife et al. (US 9,039,381 B2) hereinafter Grife.
Regarding claim 9, Gonzalez teaches all the claimed limitations as stated above in claim 1. Gonzalez fails to teach the protective cover is moulded of a flexible plastic material such as a polyurethane and epoxy.
However, Grife teaches a wind turbine blade having a plurality of vortex generating members (24) (Col. 6, lines 47-60; Fig. 2). Grife further discloses that that wind turbine blade and the vortex generating members are moulded of a flexible plastic material such as an epoxy (Col. 6, lines 24-46).
Here is a teaching that is well known in the art to manufacture wind turbine components with moulded flexible plastic material such as epoxy.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gonzalez by manufacturing the leading edge the protection cover with moulded flexible plastic material such as epoxy as taught by Grife in order to reduce corrosion.
Regarding claim 12, Gonzalez teaches all the claimed limitations as stated above in claim 11. Gonzalez fails to teach the protection cover is attached to the outer surface portion of the blade by an adhesive.
However, Grife teaches a wind turbine blade having a plurality of vortex generating members (24) (Col. 6, lines 47-60; Fig. 2). Grife further discloses that the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gonzalez by attaching the vortex generating members to the leading edge protection cover with adhesive for the purpose of attaching the vortex generating members to the cover.
Regarding claim 15, Gonzalez teaches all the claimed limitations as stated above in claim 1. Gonzalez further teaches a method of preparing the wind turbine blade extending a length between a root end and a tip end of the blade and extending a width between a trailing edge and a leading edge (Figs. 6-8), the wind turbine blade comprising and outer surface portion comprising a part of the leading edge, the method comprising: attaching the leading edge protection cover to the outer surface portion of the wind turbine blade such as to cover the part of the leading edge and such that the vortex generating members are positioned on a suction side of the wind turbine blade (Fig. 2).
Gonzalez does not explicitly teach moulding the leading edge protection cover comprising a number of vortex generating members.
However, Grife teaches a wind turbine blade having a plurality of vortex generating members (24) (Col. 6, lines 47-60; Fig. 2). Grife further discloses that that wind turbine blade and the vortex generating members are moulded of a flexible plastic material such as an epoxy (Col. 6, lines 24-46).
Here is a teaching that is well known in the art to manufacture wind turbine components with moulded flexible plastic material such as epoxy.

Regarding claim 16, Gonzalez as modified by Grife teaches all the claimed limitations as stated above in claim 15. Gonzalez as modified by Grife further teaches the leading edge protection cover is moulded in a mould comprising a number of recesses (62) for moulding of the vortex generating members (In Griefe, the mould for moulding the blade comprises the recesses 62) (Griefe, Fig. 6, Col. 6, lines 47-67).
Regarding claim 17, Gonzalez as modified by Grife teaches all the claimed limitations as stated above in claim 15. Gonzalez as modified by Grife further teaches the method steps form parts of a manufacture of the wind turbine blade (Figs. 9-11A, Col. 6, lines 47-67).
Regarding claim 18, Gonzalez as modified by Grife teaches all the claimed limitations as stated above in claim 15. Gonzalez as modified by Grife further teaches the method steps of attaching the leading edge protection cover is performed as post processing during repair or maintenance of the wind turbine (Gonzalez, para. 0009)
Claim 13 as far definite and understood is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Fritz et al. (US 2011/0142635 A1) hereinafter Fritz.
Gonzalez teaches all the claimed limitations as stated above in claim 1. Gonzalez fails to teach the protection cover is attached to the outer surface portion of 
However, Fritz teaches a wind turbine blade comprising a protection cover (110) (Fig. 3), the protection cover being attached to the wind turbine blade surface by attachment means such as rivets, bolts and screws (132) (para. 0039).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Gonzalez by utilization rivets, bolts and screws as taught by Fritz to attach the leading protection cover to the outer surface of the blade.
Claim 14 as far as definite and understood is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Fritz et al. (US 2011/0142635 A1) hereinafter Fritz and further in view of Roberts (US 2011/0164986 A1).
Gonzalez as modified by Fritz teaches all the claimed limitations as stated above in claim 13, Gonzalez as modified by Fritz does not specifically teach the leading edge protection cover has a stiffness in the range of 500 MPa to GPa, preferably the leading edge protection cover has a stiffness in the range of 1GPa to 100Gpa.
However, Roberts teaches a protection cover (150) (Fig. 5) for a turbine blade (para. 0031), the protection cover having a stiffness in the range of 120 to 145 GPa, preferably between 75 to 85 GPa (0022).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize a material having the stiffness taught by Roberts to manufacture the leading edge protection cover in order for the protection cover to exhibit a relative elasticity thereby withstanding higher loads. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bech in view of Simpson and further view of Zamora Rodriguez et al. (US 2015/0010407 A1) hereinafter Zamora.
Bech as modified by Gonzalez teaches all the claimed limitations as stated above in claim 3. Bech as modified by Gonzalez fails to teaches pressure surface is curved inwardly.
However, Zamora teaches a turbine blade comprising an outer surface (22) comprising a plurality of vortex generating members (26, 28) (para. 0020). Zamora further teaches the vortex generating members having a pressure side (43A) , a suction side and a back side, the pressure side being curved inwardly (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Bech by having the pressure side curved inwardly as taught by Zamora as all claimed parts were known and would have yielded none but an expected result; namely the vortex generating members with the curved pressure side creating vortices to influence flow over the outer surface of the turbine blade.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Simpson and further view of Zamora Rodriguez et al. (US 2015/0010407 A1) hereinafter Zamora.
Gonzalez as modified by Gonzalez teaches all the claimed limitations as stated above in claim 3. Bech as modified by Gonzalez fails to teaches pressure surface is curved inwardly.
However, Zamora teaches a turbine blade comprising an outer surface (22) comprising a plurality of vortex generating members (26, 28) (para. 0020). Zamora further teaches the vortex generating members having a pressure side (43A) , a suction side and a back side, the pressure side being curved inwardly (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Gonzalez by having the pressure side curved inwardly as taught by Zamora as all claimed parts were known and would have yielded none but an expected result; namely the vortex generating members with the curved pressure side creating vortices to influence flow over the outer surface of the turbine blade.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745